Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 1 of 14
                     Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 2 of 14


United States
Department of
Agriculture

Food and
Nutrition
Service            July 21, 2021
Retailer and
Issuance Policy    Andrew Tapp, Attorney
And Innovation     Metropolitan Law Group
Division
                   1871 W. Lumsden Road #326
Administrative     Brandon, FL 33511
Review Branch

1320 Braddock      RE:    Luis Nunez, Owner
Place, Room 5042          Los Amigos Market
Alexandria, VA            1034 Foulkrod Street
22314-1649
                          Philadelphia, PA 19124
Telephone:
(302) 382-8253
                   Case # C0200984
Fax:
(844) 629-0650     Dear Counselor:
monique.brooks
@usda.gov          Enclosed is the Final Agency Decision of the U.S. Department of Agriculture (USDA),
                   Food and Nutrition Service (FNS) in response to your request for administrative review
                   dated November 19, 2020, filed on behalf of Los Amigos Market and its owner of record
                   Luis Nunez. Also included therein is a statement regarding relevant rights to a judicial
                   review.

                   It is the decision of the USDA that there is sufficient evidence to support a finding that a
                   permanent disqualification from participating as an authorized retailer in the Supplemental
                   Nutrition Assistance Program (SNAP) was properly imposed against Los Amigos Market
                   by the Retailer Operations Division of the FNS.

                   Sincerely,




                   Monique Brooks
                   Administrative Review Officer

                   Enclosure – Final Agency Decision




                                USDA is an equal opportunity provider, employer, and lender
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 3 of 14




                                U.S. Department of Agriculture
                                  Food and Nutrition Service
                                Administrative Review Branch



Los Amigos Market,
Appellant,

V.                                                   Case Number: C0200984

Retailer Operations Division,
Respondent.



                                 FINAL AGENCY DECISION

It is the decision of the USDA that the record indicates that Los Amigos Market, (hereinafter
Appellant) committed violations of the Supplemental Nutrition Assistance Program (SNAP).
There is sufficient evidence to support a finding that the permanent disqualification from
participation as an authorized retailer in the program, as initially imposed by the Retailer
Operations Division was appropriate.

                                             ISSUE

The issue accepted for review is whether the Retailer Operations Division took appropriate
action, consistent with 7 CFR § 278.6(c) and (e)(1) in its administration of the SNAP, when it
assessed a permanent disqualification against Appellant by letter dated November 6, 2020.

                                         AUTHORITY

7 U.S.C. § 2023 and the implementing regulations at 7 CFR § 279.1 provide that “A food retailer
or wholesale food concern aggrieved by administrative action under § 278.1, § 278.6 or § 278.7 .
. . may file a written request for review of the administrative action with FNS.”

                                    CASE CHRONOLOGY

In a letter dated July 10, 2017, Retailer Operations Division charged the Appellant with
trafficking, as defined in Section 271.2 of the SNAP regulations, based on a series of irregular
SNAP transaction patterns that occurred during the months of December 2016 through May
2017. The letter noted that the penalty for trafficking is permanent disqualification as provided
by 7 CFR § 278.6(e)(1). The letter also noted that the Appellant could request a trafficking civil
money penalty (CMP) in lieu of a permanent disqualification within 10 days of receipt under the
conditions specified in 7 CFR § 278.6(i).

                                                1
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 4 of 14




The record reflects that Appellant failed to respond to the charge letter. In correspondence dated
July 17, 2017, Appellant submitted a Freedom of Information Act (FOIA) request. The FOIA
was processed on July 19, 2017. In correspondence dated August 21, 2017, Appellant was
notified that the FOIA request had been administratively closed due to fee-related reasons. The
record then reflects that Appellant received the requested documentation via correspondence
dated August 23, 2017. Appellant submitted a FOIA Appeal dated November 20, 2017 and
December 8, 2017 and in email correspondence dated September 8, 2020, Appellant received the
final response to its appeal request of November 27, 2017 (actual date on document November
29, 2017). In a letter dated September 10, 2020, Appellant was notified that its FOIA appeal was
closed and it had 10 calendar days to submit a response to the charges.

After considering Appellants failure to reply and evidence of the case, Retailer Operations
Division issued a determination letter dated November 6, 2020. This letter informed ownership
that they were permanently disqualified from the SNAP in accordance with Sections 278.6(c)
and 278.6(e)(1) of the SNAP regulations. The letter also states that Retailer Operations
considered Appellant’s eligibility for a trafficking civil money penalty (CMP) according to the
terms of Section 278.6(i) of the SNAP regulations. However, Retailer Operations Division
determined that Appellant was not eligible for the CMP because it failed to submit sufficient
evidence to demonstrate that Appellant had established and implemented an effective
compliance policy and program to prevent violations of the SNAP.

In a letter dated November 19, 2020, Appellant, through counsel, appealed the Retailer
Operations Division’s assessment and requested an administrative review of this action. The
appeal was granted.

                                  STANDARD OF REVIEW

In appeals of adverse actions, the Appellant bears the burden of proving by a preponderance of
the evidence, that the administrative actions should be reversed. That means an Appellant has
the burden of providing relevant evidence which a reasonable mind, considering the record as a
whole, would accept as sufficient to support a conclusion that the matter asserted is more likely
to be true than not true.

                                    CONTROLLING LAW

The controlling statute in this matter is contained in the Food & Nutrition Act of 2008, as
amended, 7 U.S.C. § 2021 and 278 of Title 7 of the Code of Federal Regulations (CFR). Part
278.6(a) (c) and (e)(1)(i) establish the authority upon which a permanent disqualification may be
imposed against a retail food store in the event that personnel of the firm have engaged in
trafficking SNAP benefits.

7 CFR § 278.6(a) states, inter alia, that “FNS may disqualify any authorized retail food
store…from further participation in the program if the firm fails to comply with the Food and
Nutrition Act of 1977, as amended, or this part. Such disqualification shall result from a finding
of a violation on the basis of evidence that may include facts established through on-site
investigations, inconsistent redemption data, evidence obtained through a transaction report
                                                2
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 5 of 14




under an electronic benefit transfer system …” (Emphasis added)

7 CFR § 278.6(c) reads, in part, “Review of Evidence. The letter of charges, the response, and
any other information available to FNS shall be reviewed and considered by the appropriate FNS
regional office, which shall then issue the determination. In the case of a firm subject to
permanent disqualification under paragraph (e)(1)…the determination shall inform such a firm
that action to permanently disqualify the firm shall be effective immediately upon the date of
receipt of the notice of determination from FNS…”

7 CFR § 278.6(e)(1) reads, in part, “FNS shall disqualify a firm permanently if personnel of the
firm have trafficked as defined in § 271.2.” Trafficking is defined, in part, in 7 CFR § 271.2, as
“the buying or selling of SNAP benefits for cash or consideration other than eligible food.”

7 CFR § 271.2 states in part that, “Eligible foods mean: Any food or food product intended for
human consumption except alcoholic beverages, tobacco and hot food and hot food products
prepared for immediate consumption.”

                               SUMMARY OF THE CHARGES

The charges on review were based on an analysis of SNAP electronic benefit transfer (EBT)
transactions dated during the six-month period of December 2016 through May 2017. This
involved two patterns of EBT transaction characteristics indicative of trafficking:

    1. Multiple transactions were made from individual benefit accounts in unusually short time
       frames.
    2. Excessively large purchase transactions were made from recipient accounts.

The issue in this review is whether, through a preponderance of evidence, it is more likely true
than not true that the questionable transactions were the result of trafficking.

                               APPELLANT’S CONTENTIONS

The Appellant, through counsel, made the following summarized contentions in its response to
the permanent disqualification letter issued by Retailer Operations Division, and its request for
administrative review, in relevant part:

   1. Submitted are affidavits from 17 of the store’s SNAP customers, stating that they spend
      between $25 to $200 at the store during a single trip exhausting between 5 percent to 100
      percent of their SNAP benefits at the store and the majority attesting to frequenting the
      store multiple times in a single day.
   2. The store’s inventory was virtually maxed out. The store carried a huge variety of staple
      food items, in considerable variety and stock depth. There’s simply no legitimate
      argument that the store didn’t carry enough inventory to satisfy the transaction amounts
      and times.
   3. Quote of past ARB Cases decision – This section is bound to those decisions made by the
      ARB, and accordingly, should evaluate this case under the same standards. Past
                                                 3
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 6 of 14




       Administrative Review Branch decision have identified a number of certain explanations
       which adequately explain the presence of Scan B2 transactions. In order for a decision
       from this office to not be considered arbitrary, it would need to follow the established
       case law and precedent.
   4. Attachment 1: All of these transactions are the result of the store’s business practices,
       inventory, customer co-shopping, purchasing preferences and the habits of the SNAP
       clientele.
   5. On a regular basis, the participants will make significant grocery purchases from the
       Respondents’ store within 48 hours of receiving the deposit into their accounts. Almost
       all of the transactions set forth in Attachment 1 reflect this standard shopping habits and
       patterns of SNAP participants.
   6. (1) different households members will shop separately using the same account to pick up
       different needs, and personal needs, on top of the household’s list and (2) different
       household participants will travel to the store together to make purchases, and then
       separate their purchases to track what amount each party has used from their benefits
       account.
   7. The store’s inventory greatly exceeds those around it and has a greater quality and variety
       than your average c-store. The inventory offered by the store is of such a variety that it’s
       reasonable to assume a household could satisfy all of their needs on a single shopping
       trip.
   8. Transportation inconsistency is another reason why this store’s transactions appear the
       way they do: these participants don’t have their own vehicles (it’s part of the SNAP
       participant’s application requirements that they have only one vehicle at most), so trips to
       larger store are dependent upon rides from friends or family.
   9. Attachment 2: These transactions are the result of the store’s inventory, co-shopping,
       and/or are the normal reflections of a SNAP participant’s shopping habits. These
       transactions are tied directly to the store’s inventory and convenience. Furthermore, the
       only other stores nearby, don’t have the inventory variety that my clients have.
   10. In the event the Department determines that trafficking did occur at the store, Appellants
       would request that a civil money penalty “CMP” be issued against them in lieu of a
       permanent disqualification.

Appellant provided a copy of the November 2016 Nutrition Assistance Program Report entitled
“Foods Typically Purchased By Supplemental Nutrition Assistance Program (SNAP)
Households”, a copy of the USDA Pennsylvania Profile of SNAP Households in 2018, a copy of
a cover story by Angela Hanson entitled “Know Your Core, Protect Your Core”, a copy of a
September 2020 Insight Policy Research Final Report entitled “Benefit Redemption Patterns in
the Supplemental Nutrition Assistance Program in Fiscal Year 2017”, a copy of the 2016 U.S.
Grocery Shopping Trends, 17 customer affidavits as to the percentage of SNAP benefits spent at
Appellant’s store, and 733 pages of receipts and invoices.

The preceding may represent a brief summary of Appellant’s contentions in this matter however,
in reaching a decision, full attention has been given to all contentions presented, including any
not specifically recapitulated or referenced herein.


                                                4
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 7 of 14




                                 ANALYSIS AND FINDINGS

The FNS initially authorized the business as a convenience store on September 9, 2009. The file
indicates that in reaching a disqualification determination, Retailer Operations Division
considered information obtained during the May 16, 2017, store visit to the business conducted
by a FNS contractor to observe the nature and scope of the firm’s operation, stock, and facilities.
This information was then used to ascertain if there were justifiable explanations for the EBT
transactions at Appellant that formed patterns indicative of trafficking. The firm review
summary documented the following store size, description, and characteristics:

   1. One cash register and one POS device with a small counter area partially obstructed by
       other smaller items available for sale. The counter area has limited space and is encased
       in Plexiglas.
   2. Estimated to be approximately 1000 square feet with narrow aisles.
   3. There were six hand baskets but no shopping carts available for customers.
   4. No adding machines or optical scanners were available at checkout. No specialty
       registers present.
   5. Store does not operate through a night window or plastic barrier with food stock behind
       the barrier.
   6. No evidence of wholesale business such as posted prices or separate entrances for
       wholesale customers.
   7. No unusual pricing structure such as ending most products with 00 cents and does not
       round transaction totals.
   8. Food is not stored in an area outside of public view.
   9. Store has no storage freezers or coolers and no food stored off site.
   10. Store is not primarily selling one food type such as meat, poultry, dairy, seafood, fruits,
       baked goods, or vegetables.
   11. Store does take telephone orders (deli items) but does not offer delivery
   12. Highest priced eligible food items were Goya Rice ($12.99), Riceland Rice ($12.99),
       Goya Corn Oil ($7.99) and America’s Choice Bacon Cheddar Burgers ($11.49).
   13. Store stocks a significant amount of non-food items such as but not limited to paper
       products, household products, tobacco products, health and beauty aids, mobile
       phones/phone cards and cleaning products.
   14. Store stocks ample amounts of dairy products, bread and cereal products, fruit and
       vegetable products and meat, poultry, and fish products. No fresh fruits or produce, no
       fresh meat or poultry. Most meats are canned, packaged, or frozen and in a precooked
       state.
   15. There is a kitchen/prepared food area.
   16. No hot foods sold for onsite consumption.
   17. A deli or prepared food section. Stock is used in preparation of food.
   18. No meat or seafood specials or bundles or fruit/vegetable boxes sold.

The issue for consideration is whether Retailer Operations Division has presented a convincing
case that Appellant likely trafficked in SNAP benefits. Each attachment furnished with the
charge letter represents the questionable and unusual patterns of SNAP transactions indicative of
trafficking which were conducted at the Appellant firm during the review period. As there is
                                                 5
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 8 of 14




more than one pattern of irregular transactions, the case of trafficking becomes more convincing.

  Attachment 1 of the Charge Letter – Multiple transactions were made from individual
                    benefit accounts in unusually short time frames.

There were 23 sets of 52 SNAP transactions that met the parameters of this attachment. Multiple
transactions conducted by the same household account within a set time period is a method
which violating stores use to avoid the detection of single high dollar transactions that cannot be
supported by the retailer’s inventory and structure.

The statements made by counsel as taken from the various reports supplied during this review,
though they may be the result of studies conducted on households receiving and using SNAP
benefits in general, these statements do not directly or specifically explain the transactions in
Appellant’s store as cited in the charge letter given the specific characteristics of Appellant’s
firm and the review period in question.

With regard to co-shopping being conducted at Appellant’s store, Counsel offered no evidence to
support its contention that these were legitimate transactions. Such evidence could include cash
register receipts or other documentation to prove that the transactions cited in attachment 1 were
legitimate purchases of eligible food. As such, family members using the same EBT card stated
in the reply, while possible, was not supported by the evidence submitted nor by the Appellant’s
stock or store characteristics. Counsel’s citation of SNAP reports does not specifically address
Appellant and the shopping pattern exhibited as cited in the charge letter. General data does not
provide an adequate reflection of the Appellant store as it is not data taken from the Appellant’s
transaction history. Moreover, if co-shopping truly impacted the Appellant, concluded by
counsel, it would stand to reason that co-shopping would affect other nearby firms as well. This
would manifest itself in comparable firms having similar transaction patterns. According the
record, this is not the case.

When a household is certified for participation in the SNAP, if there are multiple families living
in one household and every member of the household purchases, prepares, and eats food
together, the benefits issued are for the entire household. However, if there are multiple
individuals living under one roof, and they purchase, store, prepare, and eat separately, their
benefits are issued as separate households, each with its own EBT card. Therefore, the different
shopping priorities and needs of multiple generations residing under one roof are not necessarily
portioned out via one single SNAP benefits account. The attorney’s argument of “co-shopping”
does not adequately explain the transactions as cited in the charge letter.

Appellant, through counsel contends that 17 of the store’s SNAP customers, provided affidavits
stating that they spend between $25 to $200 at the store during a single trip exhausting between 5
percent to 100 percent of their SNAP benefits at the store and the majority attesting to
frequenting the store multiple times in a single day.

With regard to this contention and the affidavits, of the 17 customer affidavits provided, only 11
could be confirmed as SNAP recipients in the state administrative terminal. Five (5) of the 11
affidavits were from SNAP recipients who had no transactions at Appellant’s store during the
                                                 6
         Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 9 of 14




review period and are therefore not considered. The remaining six (6) affidavits were reviewed
and it was found that one affidavit contained two different handwritings and color of ink which
indicates that someone other than the recipient filled in part of the form. The record reflects that
although this household claims to spend 100 percent of its SNAP benefits at Appellant’s store,
they also shopped at eight (8) other larger authorized retailers within a 3-mile radius of Appellant
during the review period.

The second affidavit indicates that Appellant is the only local place where they can purchase
food when needed however a review of the address show that the household does not appear to
live near Appellant’s store. Though this household claimed to spend up to $100 and 60 percent
of its SNAP benefits at Appellant’s store, the transaction history shows that the highest amount
spent at Appellant was $33.50 and that during the review period they shopped at 17 other
authorized retailers within a 3-mile radius of Appellant’s store including superstores.

The third affidavit indicates that the household spends up to $100 and 50 percent of their benefits
at Appellant’s store. The transaction history shows that the largest amount spent during the
review period was $37.40 and that the household also shopped at nine (9) other authorized
retailers within a 3-mile radius of Appellant’s store including superstores.

The fourth affidavit indicates that the household spends up to $50 in benefits at Appellant’s
store. Although this household appears to live near Appellant’s store, the transaction history
shows that there were only four (4) transactions and the largest amount spend during the review
period was $7.75. This household also shopped at 40 other authorized retailers within a 3-mile
radius of Appellant’s store including supermarkets and superstores.

The fifth affidavit indicates that they purchase both eligible and ineligible items such as bacon
and cat food. Although this household appears to live near Appellant’s store it claims to spend
up to $40 and 10 percent of their benefits in Appellant’s store. During the review period it was
determined that this household shopped at 40 other authorized retailers within a 3-mile radius of
Appellant’s store to include supermarkets and superstores and of the 3 transactions completed at
Appellant’s store the highest amount spent was $13.50.

The sixth affidavit indicates that they spend up to $30 and 100 percent of their SNAP benefits at
Appellant’s store. Although this household appears to live near Appellant’s store, the transaction
history shows that they shopped at 18 other authorized retailers within a 3-mile radius of
Appellant’s store including supermarkets and superstores. This household transaction history
shows that of the 52 transactions completed at Appellant’s store during the review period, the
highest amount spent was $57.99.

Relating to the affidavits provided and the statements rendered that purport to establish that
questionable transactions were legitimate and no trafficking occurred, the truth of such a
statement cannot be verified as the transaction history of the six viable affidavits do not
corroborate the very claims placed on the forms themselves. Customers engaging in trafficking
transactions would be unlikely to admit to this behavior. On the contrary, customer statements
would be expected to attest to the legitimacy of questionable transactions regardless of whether
they were, in fact, legitimate and are not sufficient evidence that any of the transactions listed in
                                                  7
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 10 of 14




the charge letter attachments were for eligible food items only. Even if the statements were
accepted as evidence of legitimate transactions, these statements would only cover 14 of the 324
transactions/transaction sets cited in the charge letter. These statements are not found to be
compelling or more persuasive of legitimate SNAP transactions than the evidence supporting the
charge of trafficking.

Appellant, through counsel, contends that on a regular basis, the participants will make
significant grocery purchases from the Respondents’ store within 48 hours of receiving the
deposit into their accounts. Almost all of the transactions set forth in Attachment 1 reflect this
standard shopping habits and patterns of SNAP participants. With regard to this contention,
outside of the patterns quoted in the Benefit Redemptions Patterns in the Supplemental Nutrition
Assistance Program Final Report (2011), which apply to a nationwide survey, Appellant, through
counsel, did not provide any corroborating evidence that SNAP recipients actually expended
significant amounts of their SNAP benefits on eligible food purchases in its store. Additionally,
there was nothing to evidence that the suggested transactions were actual eligible food purchases
and not trafficking transactions.

In conclusion, it is therefore more likely true than not true that the irregular transactions cited in
the charge letter Attachment 1 are due to trafficking in SNAP benefits.

 Attachment 2 of the Charge Letter – Excessively large purchase transactions were made
                               from recipient accounts.

There were 301 SNAP transactions that met the parameters of this attachment. Based on the
results of the contracted store visit, the large transaction amounts are not consistent with the
store’s inventory of low-priced foods. The firm does not offer food in bulk or any ethnic or
specialty foods that sell for a high price. Therefore, the substantial number of high dollar
purchases calls into question the legitimacy of these transactions. Transactions range from
$32.45 to $132.30.

Appellant, through counsel, provided approximately 730 receipts/invoices for the months of
December 2016 and January 2017. Of the 730 invoices provided it was determined that
approximately 413 of these invoices were either undated, outside of the review period,
duplicates, did not have the store listed as the receiver of the goods or were illegible and
therefore considered ineligible during this review. An analysis of the receipts/invoices provided
demonstrate that Appellant’s total eligible food inventory with a 40 percent markup totaled
$25,141.24. As Appellant is WIC authorized, the total WIC redemptions were calculated at
$12,909.00. The Appellant’s SNAP/WIC redemptions totaled $34,097.57 during the review
period however the total eligible food inventory during the review period totaled $25,141.24
which is -$8,959.33 than its total redemptions. It is noted that the inventory vs redemption total
does not include the 20 percent adjustment normally used for cash, check, credit, and debit
purchases which would increase the negative amount It is also important to note that having
sufficient inventory to cover Federal Benefit Redemptions does not imply or determine that the
firm purchased sufficient inventory to cover their total eligible food sales during the review
period.

                                                   8
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 11 of 14




The attorney notes there are a few schools within a mile radius of Appellant’s store as well as a
bus stop across the street. A review of google mapping shows the bus stop to be on the opposite
side of the block and another a block up the road. There does not appear to be a bus stop across
the street as claimed. The schools mentioned were located and appear to be surrounded by
clusters of other authorized SNAP retailers when reviewing the ALERT mapping and not in
close proximity of Appellant’s store.

The record reflects that during the review period there were 81 authorized retailers within one
mile of Appellant’s store and include small, medium, and large grocery stores, superstores, and
additional convenience stores. Retailer Operations also conducted an analysis of the shopping
habits of three of the households identified in the charge letter. This analysis concluded that
these households also shopped at other area grocery stores including full-line supermarkets and
superstores that offer a much larger quantity and variety of eligible food items for likely better
prices either on the same day or within days of visiting Appellant’s firm. This again indicates
that lack of access to other stores is not at issue. However, despite this access to large
supermarkets and superstores, these households consistently conducted much higher transactions
at the Appellant firm than at better stocked supermarkets/superstores in and around the
Philadelphia County area of Pennsylvania. This is another strong trafficking indicator.

Retailer Operations Division compared the Appellant’s SNAP transactions with the average
convenience store in Philadelphia County, Pennsylvania. The average transaction amount for a
convenience store the County is $8.31. The largest purchase amount at Appellant’s store, during
the review period, was $132.30 which is mor than 15 times higher than the average transaction
amount. This is questionable particularly when Appellant’s stock does not adequately support
large numbers of high dollar transactions and does not offer any fresh meat or seafood and does
not carry any specialty or ethnic items in bulk that would sell at high prices.

Appellant, through counsel, contends that transportation inconsistency is another reason why this
store’s transactions appear the way they do: these participants don’t have their own vehicles (it’s
part of the SNAP participant’s application requirements that they have only one vehicle at most),
so trips to larger store are dependent upon rides from friends or family. With regard to this
contention, though some SNAP recipients may have some issues with transportation, Appellant,
through counsel, has provided no evidence that this contention is factual nor does it provide
evidence beyond a preponderance that transportation inconsistencies justify the transactions as
cited in the charge letter.

ARB CASE DECISIONS

Appellant, through counsel, quotes a number of other ARB case decisions stating “This section is
bound to those decisions made by the ARB, and accordingly, should evaluate this case under the
same standards. Past Administrative Review Branch decision have identified a number of
certain explanations which adequately explain the presence of Scan B2 transactions. In order for
a decision from this office to not be considered arbitrary, it would need to follow the established
case law and precedent.” With regard to this contention, this administrative review is based on
the specific circumstances of this case as documented by materials provided by Appellant and
                                                 9
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 12 of 14




the Office of Retailer Operations and Compliance. This administrative review and past ARB
decisions do not establish policy or supersede federal law or regulations, it is limited to whether
the Retailer Operations Division appropriately followed the Food and Nutrition Act of 2008, as
amended, and the regulations and agency policy promulgated under the act. Therefore, any
application or reference to a supposed judicial precedent would best be addressed in a judicial
review.

Based on this empirical data, and in the absence of sufficient evidence as to the legitimacy of
such transactions, a conclusion can be drawn, through a preponderance of evidence that the
“unusual, irregular, and inexplicable” transactions and patterns cited in the charge letter evidence
trafficking as the most likely explanation. In this case, ownership did not provide sufficient
evidence to legitimize Appellant’s transaction data as outlined in the Attachments. Retailer
Operations Division determined that Appellant’s contentions did not outweigh the evidence that
the store was trafficking and concluded, through a preponderance of evidence, that trafficking is
the most probable explanation for the questionable transactions listed in the charge letter
attachments.

It is noted that neither the poverty rate nor economic impact of losing SNAP authorization
provide any evidence to support the unusual transaction patterns noted in the charge letter. The
transaction data and overall firm record convincingly demonstrate repetitive patterns of unusual,
irregular, and inexplicable SNAP activity for this type of firm indicative of trafficking. Once
Retailer Operations Division established a convincing case against Appellant, ownership bears
the burden of proving, by a preponderance of the evidence, that the administrative action should
be reversed. That means the Appellant has the burden of providing relevant evidence which a
reasonable mind, considering the record as a whole, would accept as sufficient to support a
conclusion that the matter asserted is more likely to be true than not true. If this is not
demonstrated, the case is to be sustained.

As noted, 7 CFR § 278.6(a) states that FNS may disqualify any authorized retail food store if the
firm fails to comply with the Food and Nutrition Act of 1977, as amended, or this part. Such
disqualification shall result from a finding of a violation on the basis of evidence that may
include facts established through inconsistent redemption data, and evidence obtained through a
transaction report under an electronic benefit transfer system.

Retailer Operations Division has presented a convincing case that Appellant has likely trafficked
in SNAP benefits. This is evidenced by: the suspicious patterns in two attachments of EBT
transaction data, the inadequacy of the firm’s eligible food stock as observed and recording
during the onsite visit to support the transaction patterns, the lack of explanation for customer
spending habits given that there are other SNAP authorized stores located within proximity to
Appellant, and the irregular SNAP transaction data of Appellant as compared to other
convenience stores in the State.

In the absence of evidence for the legitimacy for such transaction patterns based on information
submitted by Appellant and a comparison of the store’s characteristics and available stock to the
transaction patterns cited in the charge letter, a conclusion can be drawn through a
preponderance of evidence that the unusual, irregular, and inexplicable transactions and patterns
                                                 10
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 13 of 14




evidence trafficking as the most likely explanation. While ownership was afforded the
opportunity to provide valid explanations and evidence that support that the questionable
transactions were the result of legitimate purchases of eligible food items, Retailer Operations
Division determined that Appellant’s contentions did not outweigh the evidence in the record.

The purpose of the administrative review process is to ensure that firms aggrieved by Retailer
Operations Division’ adverse actions have the opportunity to have their position fairly
considered by an impartial review authority prior to that adverse action becoming final.
Appellant has been duly given and has taken the opportunity to present to USDA through the
administrative review process whatever evidence and information it deems pertinent in support
of its position that Retailer Operations Division’ adverse action should be reversed. Therefore,
any evidence and information that Appellant presented to Retailer Operations Division, as well
as any such information submitted subsequently, have now been considered in this
administrative review in rendering the final agency administrative decision in this case. The
record does not indicate any departure from established policy or procedures with regard to
Appellant’s right to a fair and thorough review.

                                  CIVIL MONEY PENALTY

Appellant was notified in the charge letter dated July 10, 2017, that it had 10 calendar days upon
receipt of the charge letter to provide required documentation in order to be considered for the
trafficking CMP. Appellant failed to provide Retailer Operations Division with the required
documentation to be considered for a trafficking CMP in lieu of disqualification. Therefore,
Retailer Operations Division correctly determined that Appellant was not eligible for a
trafficking CMP as set forth in the SNAP regulations.

                                         CONCLUSION

Ownership has not provided sufficient evidence to rebut the case that Appellant most likely
trafficked in SNAP benefits. As such, the SNAP regulations are specific with regard to the
action that must be taken if personnel of the firm have trafficked, which is that FNS shall
disqualify the firm permanently.

Retailer Operations Division’ analysis of Appellant’s EBT transaction record was the primary
basis for its determination to permanently disqualify Los Amigos Market from participation in
the SNAP. This data provided substantial evidence that the questionable transactions during the
review period had characteristics that are consistent with trafficking in SNAP benefits.
Therefore, based on a review of all the evidence in this case, it is more likely true than not true
that program violations did, in fact, occur as charged by Retailer Operations Division. Based on
the discussion herein, the determination to impose a permanent disqualification against Los
Amigos Market is sustained.

                                  RIGHTS AND REMEDIES

Your attention is called to Section 14 of the Food and Nutrition Act of 1977, as amended,
(7 U.S.C. § 2023) and to Title 7, Code of Federal Regulations, Part 279.7 (7 CFR § 279.7) with
                                                11
        Case 2:21-cv-03746-CDJ Document 1-1 Filed 08/23/21 Page 14 of 14




respect to your right to a judicial review of this determination. Please note that if a judicial
review is desired, the Complaint, naming the United States as the defendant, must be filed in the
U.S. District Court for the district in which you reside or are engaged in business, or in any court
of record of the State having competent jurisdiction. If any Complaint is filed, it must be filed
within thirty (30) days of receipt of this Decision.

Under the Freedom of Information Act (FOIA), we are releasing this information in a redacted
format as appropriate. FNS will protect, to the extent provided by law, personal information that
could constitute an unwarranted invasion of privacy.



Monique Brooks                                                July 21, 2021
ADMINISTRATIVE REVIEW OFFICER




                                                 12
